BEAN, J.
1. There is but little conflict in the testimony. What there is pertains to dates and conclusions. The testimony shows almost conclusively that it was agreed between the parties to the lease that, in the event the same was terminated or broken .by the lessee the $2,000 should be the property of the plaintiff. This'being the case, it determines the controversy, and also the law action, and the Circuit Court was right in perpetually enjoining the latter: Section 390, L. O. L. There is some contention about the terms of the lease being inconsistent after the same is reformed as prayed for, but we think the meaning is entirely obvious.
2. It is one of the functions of a court of equity to grant relief by reforming an instrument when the writing does not express what the parties meant. This is true, even if the mutual mistaké was due to an error of law in the legal meaning or effect of certain words employed in writing out the contract: Richmond v. Ogden Street Ry. Co., 44 Or. 48, 55 (74 Pac. 333).
The decree of the lower court is affirmed.
Affirmed. Rehearing Denied.
McBride, C. J., and Johns and Bennett, JJ., concur.